 
Exhibit 10.2
 
August 25, 2008


Mr. Jordan M. Copland
Entertainment Distribution Company, Inc.
825 8th Avenue, 29th Floor
New York, NY 10019

Dear Jordan,


This letter further amends and restates your offer letter dated December 12,
2006, as amended and restated effective December 27, 2007, to reflect the terms
of your continued employment by Entertainment Distribution Company, Inc.
(formerly, Glenayre Technologies, Inc.) (the “Company”).  You will continue in
the position of Executive Vice President and Chief Financial Officer of the
Company.  This position is located in New York, New York and reports directly to
the Chief Executive Officer and/or Chairman of the Board of Directors of the
Company.  You are responsible for financial planning and analysis, accounting,
SEC reporting and matters related to treasury, tax, information technology, risk
management and investor relations, as well as such duties and services as
normally are associated with such position, which may be assigned to you from
time to time.


Your base compensation will be $325,000 per annum (the “Base Salary”), which
shall be paid in bi-weekly installments for 26 pay periods per year in
accordance with the Company’s normal payroll practices.  Your Base Salary and
performance will be reviewed on an annual basis each year and your Base Salary
may be increased (but not decreased) in the manner determined by the Company in
consultation with the Company’s Board of Directors (the “Board”) or the
Compensation Committee of the Board.


You will be eligible to participate in the Company’s Incentive Bonus Plan and
other bonus plans or programs as shall be established by the Board upon
recommendations from management of the Company from time to time for senior
executives of the Company.  In addition, you will be eligible to receive
discretionary bonus awards as the Board may determine in its sole discretion
from time to time.


During the term of your employment, you will be entitled to four (4) weeks of
vacation in each calendar year at such times as shall be mutually convenient to
you and the Company.  Your vacation will be prorated for each partial calendar
year during the term of your employment.


During the term of your employment, you will receive a monthly car allowance of
$700, which will cover local driving and parking expenses incurred in connection
with the performance of your duties hereunder.


During the term of your employment, you may participate in all retirement plans,
life, medical/dental insurance plans and disability insurance plans of the
Company, as in
 

--------------------------------------------------------------------------------


 
effect from time to time, to the extent that you qualify under the eligibility
requirements of each plan or program.  Details of our current benefits plan have
previously been provided to you.


In addition, you will be entitled to a “stay bonus” in an amount equal to your
Base Salary payable in a lump sum if you remain employed by the Company through
September 1, 2008 or, in the event a Change in Control (as defined below) occurs
prior to September 1, 2008, you remain employed by the Company or any successor
to the Company following a Change in Control, through the 90 day anniversary of
any such Change in Control.  If earned, the Company will pay you the stay bonus
within two days after September 1, 2008.


In the event your employment is terminated by the Company without Cause (as
defined below) or by you with Good Reason (as defined below) before you receive
payment of the “stay bonus” pursuant to the foregoing paragraph, the Company
will pay you, subject to the limitations set forth below, a lump sum severance
payment equal to the amount of your Base Salary in effect on such termination
date.  You also shall be entitled to receive the sum of (1) your accrued but
unpaid Base Salary through the date of such termination, plus (2) your accrued
but unpaid vacation pay through such date of termination, plus (3) if you are
then participating in the Company’s annual bonus plan, a pro-rated annual bonus
for the bonus year in which you are terminated, which shall be calculated and
paid in accordance with the Company’s normal practices at the end of such bonus
year, provided that you have been employed by the Company for at least six
months of such bonus year, plus (4) any other compensation payments or benefits
which have accrued and are payable in connection with such termination. In
addition, the Company shall continue to provide medical and dental benefits to
you and your dependents for a period of 12 months following such date of
termination at the same levels of coverage and in the same manner as such
benefits are available to you and your dependents immediately prior to such
Change in Control.  Your right to continue medical and dental coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1995 (“COBRA”) shall begin
after the expiration of the one-year period described in the foregoing sentence.


Following payment of the “stay bonus” set forth above, your employment may be
terminated by the Company or by you at any time for any reason, including with
or without Cause.  In the event your employment is terminated by the Company or
by you for any reason after payment of the “stay bonus”, you will not be
entitled to receive any of the payments and benefits set forth in the
immediately preceding paragraph, but you shall be entitled to receive the sum of
(1) your accrued but unpaid Base Salary through the date of
such termination, plus (2) your accrued but unpaid vacation pay through such
date of termination, plus (3) any other compensation payments or benefits which
have accrued and are payable in connection with such termination.  Upon payment
of such amounts, the Company shall have no further payment obligations to
you.  You will also have the right to continue medical and dental coverage as
required by the Consolidated Omnibus Budget Reconciliation Act of 1995
(“COBRA”).
 
- 2 -

--------------------------------------------------------------------------------


 
If a Change in Control (as defined below) occurs and if your employment is
terminated within three years after such Change in Control for any reason other
than Cause (as defined below), the Company shall pay you, within 10 days
after such termination, in cash or equivalent, a lump sum severance benefit
equal to 250% of your Base Salary in effect on such termination date (or if
the base salary was greater prior to such Change in Control, 250% of your Base
Salary in effect on the date immediately preceding such Change in Control);
provided that, in the event you have received the “stay bonus” payment above in
the calendar year in which such severance benefit becomes payable, the amount of
the severance benefit paid to you shall be reduced by the amount of such “stay
bonus”; and further provided that, if your termination constitutes resignation
for Good Reason as a result of the sale of the assets or equity of LLC, as
defined below, such payment shall be equal to 100% of your Base Salary.  You
also shall be entitled to receive the sum of (1) your accrued but unpaid Base
Salary through the date of such termination, plus (2) your accrued but unpaid
vacation pay through such date of termination, plus (3) if you are then
participating in the Company’s annual bonus plan, a pro-rated annual bonus for
the bonus year in which you are terminated, which shall be calculated and paid
in accordance with the Company’s normal practices at the end of such bonus year,
provided that you have been employed by the Company for at least six months of
such bonus year, plus (4) any other compensation payments or benefits which have
accrued and are payable in connection with such termination.  In addition, the
Company shall continue to provide medical and dental benefits to you and your
dependents for a period of 12 months following such date of termination at the
same levels of coverage and in the same manner as such benefits are available to
you and your dependents immediately prior to such Change in Control.  Your right
to continue medical and dental coverage under COBRA shall begin after the
expiration of the one-year period described in the foregoing sentence.


Notwithstanding any terms to the contrary contained in the Company’s Stock
Option Agreement and the Glenayre Long Term Incentive Plan, upon termination of
your employment for any reason other than Cause or by you for Good Reason within
three years after a Change in Control, all options granted to you under such
option plans shall become immediately vested and immediately exercisable and
shall remain exercisable for a period equal to the lesser of 12 months following
such date of termination or the remaining maximum term of the option.  Further,
upon termination of your employment by reason of your voluntary resignation, all
options granted to you by the Company pursuant to such option plans which have
vested as of the date of such voluntary resignation shall remain exercisable for
a period equal to the lesser of six months following such date of termination or
the remaining maximum terms of the option.


Notwithstanding the foregoing, if any benefit or amount payable to you under
this letter on account of your termination of employment constitutes
“nonqualified deferred compensation” (“Deferred Compensation”) within the
meaning of Section 409A of the Internal Revenue Code (“409A”), payment of such
Deferred Compensation shall commence when you incur a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h) (“Separation from
Service”).  However, if you are a “specified employee” within the meaning of
409A at the time of your Separation from
 
- 3 -

--------------------------------------------------------------------------------


 
Service, any Deferred Compensation payable to you under this letter on account
of your termination of employment shall be delayed until the first day of the
seventh month following your Separation from Service (the “409A Suspension
Period”).  Within 14 calendar days after the end of the 409A Suspension Period,
the Company shall pay to you a lump sum payment in cash equal to any payments
(including interest on any such payments, at an interest rate of not less than
the average prime interest rate, as published in the Wall Street Journal, over
the 409A Suspension Period) that the Company would otherwise have been required
to provide under this letter but for the imposition of the 409A Suspension
Period.  Thereafter, you shall receive any remaining payments due under this
letter in accordance with its terms as if there had not been any suspension
period beforehand.


For purposes of this letter agreement:


(1)           “Cause” means (1) your resignation, except for Good Reason, from
the office of Chief Financial Officer of the Company; (2) dishonesty or fraud on
the part of the employee which is intended to result in the employee’s
substantial personal enrichment at the expense of the Company or its affiliates;
(3) a material violation of the employee’s responsibilities as an executive of
the Company or its subsidiaries which is willful and deliberate; or (4) the
conviction (after the exhaustion of all appeals) of the employee of a felony
involving moral turpitude or the entry of a plea of nolo contendere for such a
felony; provided, that in no event shall “Cause” include (i) any personal or
policy disagreement between the employee and the Company or any member of the
board of directors of the Company or (ii) any action taken by the employee
in connection with the employee’s duties if the employee acted in good
faith and in a manner the employee reasonably believed to be in the best
interest of the Company and had no reasonable cause to believe the employee’s
conduct was unlawful.


(2)           “Change in Control” means any of the following: (a) the
acquisition, directly or indirectly after the date of this letter agreement, in
one or a series of transactions, of 25% or more of the Company’s common stock by
any “person” as that term is defined in Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended; (b) the consummation of a merger,
consolidation, share exchange or similar transaction of the Company with any
other corporation, entity or group, as a result of which the holders of
the voting capital stock of the Company immediately prior to such merger,
consolidation, share exchange or similar transaction, as a group, would receive
less than 50% of the voting capital stock of the surviving or
resulting corporation; (c) the consummation of an agreement providing for the
sale or transfer (other than a security for obligations of the Company)
of substantially all the operating assets of the Company, including a sale of
the assets or equity of Entertainment Distribution Company LLC, a wholly-owned
subsidiary of the Company (“LLC”); (d) individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent
 
- 4 -

--------------------------------------------------------------------------------


 
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board or pursuant to a negotiated settlement with any such Person to
avoid the threat of any such contest or solicitation.


(3)           “Good Reason” means the occurrence of any of the following events
provided you (A) notify the Board in writing within 90 days following the
initial occurrence of the events that are alleged to constitute good reason and
specifying the events that are alleged to constitute good reason and (B)
terminate your employment within 90 days of the date of your notice if the
Company does not cure said events within 30 days after the date of your notice:
(i) any material breach by the Company of the terms of this letter agreement or
any material diminution by the Company of your authority, duties or
responsibilities with the Company as specified in the first paragraph of this
letter agreement;; (ii) any relocation of your principal office to a location
which is more than 25 miles outside of New York, New York; or (iii) any request
by the Company for you to report to someone other than the Company’s Chief
Executive Officer or the Chairman of the Company’s Board of Directors, except
where such request is specifically approved by you.


The Company agrees to refrain from making and agrees to cause its subsidiaries
and its and their respective officers, directors, agents and employees to
refrain from making any disparaging, derogatory or negative oral or written
statements to the public or any third party about you, your employment with the
Company or your reputation, standing in the business community or business
practices, during and after termination of your employment with the
Company.  You agree to refrain from making any such disparaging, derogatory or
negative statements about the Company or any of its affiliates, or any of their
past or present officers, directors, agents or employees.


No representation, promise or inducement has been made by the Company or you
that are not embodied in this letter agreement.


This letter agreement may not be modified or amended in any way unless in a
writing signed by each of the parties hereto.


Please confirm the terms and conditions set forth herein by countersigning this
letter in the space provided below.


Sincerely,


/s/ Clarke Bailey
Clarke Bailey
Chairman of the Board


Accepted by:  /s/ Jordan Copland                                       Date: 
August 25, 2008                    
Jordan Copland
 
- 5 -

--------------------------------------------------------------------------------

 